Proceeding to review respondent’s determination, dated January 21, 1971, which suspended petitioner’s special on-premises liquor license for 10 days and imposed a $500 demand upon petitioner’s bond. Determination annulled, on the law, with costs, and charges against petitioner dismissed. The findings by respondent that petitioner was guilty of a violation of subdivision 5 of section 106 of the Alcoholic Beverage Control Law in that alcoholic beverages were sold, offered for sale or given away during prohibited hours, and the other findings related thereto, are not based upon substantial proof. Hopkins, Acting P. J., Martuseello, Shapiro, Gulotta and Benjamin, JJ., concur.